A

7 “
Case 2:20-cv-00014-JPJ-PMS Document 68 Filed 09/13/21 Page1ofi6 Pageid#: 419

CLERK'S OFFICE U.S, DIST. COURT

IN THE UNITED STATES DISTRICT COURT are vA
FOR THE WESTERN DISTRICT OF VIRGINIA SEP 13 201

ogee
~* DEP

MELINDA SCOTT,
Plaintiff

Vv. Case No. 2:20-cv-00014
WISE COUNTY DEPT.
of SOCIAL SERVICES,
et. Al.

Defendants

Nm me Ne a Nie ne Ne eee”

PLAINTIFF’S REPLY IN RESPONSE TO:

(A) DEFENDANT’S MOTION FOR
EXTENSION OF TIME TO FILE DOCUMENT

AND

(B) DEFENDANT’S MOTION FOR AN APPEAL BOND

COMES NOW, the Plaintiff, Melinda Scott, and replies to Defendant’s Motion for Extension of
Time to file Document and Motion to Require an Appeal Bond. An accompanying Memorandum
of Law is attached.

I. APPEAL A MATTER OF RIGHT
(A) Plaintiff Scott maintains a Constitutional right to appeal without need to explain

herself

1, The Piaintiff does not need to defend her constitutional right to appeal. That is a right
granted to the Plaintiff by the US Constitution and the Federal Rules of Civil Procedure.

1 of 16
9.10.21
Plaintiff's Response to Defendant’s Motions
Case 2:20-cv-00014-JPJ-PMS Document 68 Filed 09/13/21 Page 2of16 Pageid#: 420

2. Itis an abuse of process and completely absurd for the Defendant’s counsel to use pleadings
to expect the Plaintiff to have to use up her time and the court’s time defending her right
to appeal, a right she holds by way of the US Constitution.

3. Defendant Moon, by counsel, cites no case law for his legal conclusion that a litigant

“explain themselves” for exercising their right to appeal.

(B) Defendant Moon’s counsel seeks to interfere with Plaintiff Scott’s constitutional
rights
(1) Plaintiff Scott denies that the Notice of Appeal has anything to do with an “intention to

continue to escalate Mr. Moon’s costs” (4(c)). Plaintiff Scott has made no such statement
anywhere indicating that.

(2) It’s absurd for Defendant’s counsel to even reach such a conclusion because he hasn’t even
seen the content’s of Plaintiff Scott’s appeal yet. It is another false accusation intended to
stall her right to Appeal.

(C) Abuse of Process by Defendant’s Counsel

(1) Defendant, by counsel, makes an allegation that the Plaintiff is “burdening the judiciary”
(Motion for an Appeal Bond, 4). The exercise of a taxpayer and person’s constitutional
rights cannot be construed as a “burden to the judiciary”. As a taxpayer and citizen of the
US, the Plaintiff has a constitutional right to file lawsuits. Defendant’s counsel cites no
case Jaw to support his legal conclusion that the exercise of a taxpayer’s rights is a “burden
to the judiciary”,

(2) Defendant Mocn’s repetitive Motions asking for extensions of time are the real burden to
the judiciary. If he would exercise diligence to file pleadings and motions on time, there
would be less paperwork for everyone here. In fact, every filing after the entry of the
Default on November 16, 2020 has been stirred up by the simple fact that Defendant Moon,
who had complete constructive notice of a lawsuit failed to act in accordance with his
responsibilities. He knew there was a lawsuit 2 days after it was filed, he decided to do ©
nothing, then when a Default was entered, he created a long string of paperwork for

everyone involved, even unto this very day.
2 of 16
9.10.21
Plaintiff's Response to Defendant’s Motions
 

Case 2:20-cv-00014-JPJ-PMS Document 68 Filed 09/13/21 Page3of16 Pageid#: 421

(3) Defendant Moon’s Counsel had adequate time between August 31, 2021 and September 8,
2021 (the date of his Motion for an Extension of Time), to draft a Motion for anything else
he wanted. His filing of the Motion for an Extension of Time, which came only after he
was electronically emailed the Plaintiff's Notice of Appeal was oéviously prompted by his
discomfort with the Plaintiff's Notice of Appeal. He is attempting to use the Motion for
an Extension of Time as a punitive strike against the Plaintiff exercising her right of appeal.
This appears to be a violation of Federal Rule 11.

(4) It an abuse of process and completely absurd for the Defendant’s counsel to try to stall,
discourage and intimidate the Plaintiff into not appealing in this course of conduct and

manner that he has behaved in filing these 2 recent Motions.

(5) Defendant Moon’s counsel projecting his own abuse of process onto the Plaintiff

(6) Defendant Moon’s counsel has repeatedly tried to accuse the Plaintiff of abusing the court
process when it is him in fact doing that very thing to the Plaintiffto gaslight and intimidate
her out of her rights. This has happened more than once in this case (docket #35, “Motion
for a Protective Order”).

II. RULE 24(a)(3)(A)
(Federal Rules of Appellate Procedure)

(D) Legal standard of Rule 24(a)(3)(A)

(1) Defendant Moon, by counsel, cites Rule 24(a)(3)(A) (Fed. R. Appel. Proc) in his Motion
to Require an Appeal Bond as a basis for his Motion. However, his Motion does not comply
with the legal standards of Rule(24)(a)(3)(A).

3 of 16
9.10.21
Plaintiff's Response to Defendant’s Motions
Case 2:20-cv-00014-JPJ-PMS Document 68 Filed 09/13/21 Page4of16 Pageid#: 422

(2) An accompanying Memorandum of Law demonstrating that the Defendant has no legal
basis for asserting Rule 24(a)(3)(A) is attached.
Il. MALICE OF DEFENDANT MOON

(E) Defendant Moen’s counsel projecting his own client’s malice onto the Plaintiff

(1) As noted in her Complaint (docket #2), and subsequent filings in this case, Defendant
Moon runs a sadistic, malicious website called KiwiFarms.net in which he engages in a
pattern of inflicting (a) social abuse and (b) group Cyberstalking to attack the people he is
actively victimizing on his website.

(2) It is Defendant Moon who has the malicious behavior in this case, not Plaintiff Scott.

(F) Defendant Moon’s repetitive and meritless accusations against Plaintiff

(1) In his Motion for an Extension of Time to File Document Defendant Moon, by counsel,
states that “there is reason to believe that this litigation has been conducted in bad faith,
and that the Plaintiff has acted in violation of Fed. R. Civ. P. 11(b)” (ff4(b)). His repetitive
and meritless accusation, which has appeared in multiple of his pleadings, and is once again
presented here, is devoid of any factual details to support his allegation.

(2) Further, the legal standard for evaluating a Plaintiff’ s‘Complaint is that “[i]n evaluating a
complaint, the court accepts as true all well-pled facts and construes those facts in the light
most favorable to the Plaintiff’ (Nemet Chevrolet, Lid. V ConsumerAffairs.com, Inc., 591
F.3d 250, 255 (4" Cir. 2009)).

(G) Defendant Moon is not a victim

(1) Defendant Moon, by counsel, speaks of a “years-long crusade of litigation”. Defendant
Moon is not a victim. Ifhe didn’t want to be sued he could have not engaged in years-long

4 of 16
9.10.24
Plaintiff's Response to Defendant’s Motions
 

Case 2:20-cv-00014-JPJ-PMS Document 68 Filed 09/13/21 Page5of16 Pageid#: 423

course of conduct aimed at soctally abusing the Plaintiff through a sadistic, malicious and
socially deviant behavior. Defendant Mocn’s behavior is outside of the bounds of a
civilized society, common decency and well out of range of a person with well adjusted
social skills.

IV. DEFENDANT MOON’S FALSE CLAIMS OF VICTIMIZATION

(H)Assumption of Risk by Defendant Moon

(1) There exists a legal principle in the legal world called “the assumption of risk”. A person
has a duty not to engage in a behavior that may result in certain consequences.

(2) In April 2017 Plaintiff Scott sent an email to Defendant Moon advising him that he did not
have permission to use her name and photo for his business. If he had removed Plaintiff's
name and photo from his for profit business website, there would be 0% chance of any
litigation against him. When he chose to keep her name and photo up on his website, he
took the risk of being sued. He assumed that risk himself and owns a personal responsibility

for his actions.

(Z) Defendant Moon’s predicament his own fault

(1) Defendant Moon, by counsel, gripes that “he will face an uphill battle to collect from the
Plaintiff” (45 of Motion to Require an Appeal Bond). Defendant Moon purposely attacks
members of society who are not able to afford to hire legal representation as part of his
strategy to create a socially abusive website that continues to exist. He was banking on the
Plaintiff not being able to defend herselfin court. If the Defendant, Defendant Moon, wants
to attack members of society that don’t have the capacity to hire legal representation, then
he gets all the consequences of his own actions.

(2) This repeated false idea of victimization by Defendant Moon, in which he seeks to not be

accountable for his actions, is a repeated pattern of behavior displayed by Defendant Moon
5 of 16
9.10.21
Plaintiff's Response to Defendant’s Motions
 

Case 2:20-cv-00014-JPJ-PMS Document 68 Filed 09/13/21 Page 6of16 Pageid#: 424

in demonstrating he believes he should not be responsible for his own actions and is above

the rules, including the rule to file pleadings and papers on time.

V. DEFICIENCIES IN DEFENDANT MOON’S MOTIONS

(J) Defendant Moon’s counsel lacks standing

(1} Defendant Moon’s counsel cites no case law supporting a legal foundation for an opposing
counsel requesting a litigant pay an Appeal bond. There is no legal basis for his course of
conduct. His Motions appear an unnecessary violation of Federal Rule 11 in the misuse of
motions to delay, intimidate and stal! the Plaintiff from exercising her constitutional right

to Appeal.

(K)Defendant Moon’s allegations against the Plaintiff void of any factual content

(1) In his Motion for an Extension of Time to File Document Defendant Moon, by counsel,
states that the Plaintiff “has occasionally admitted to questionable, extra-legal, or otherwise
improper motives for this litigation” (J4(b)), yet then proceeds to say that he doesn’t have
time to find the facts to support his allegation against the Plaintiff. This is not only absurd,
it is also out of the bounds of the legal standards of the Federal Rules of Civil Procedure.

(2) Firstly, Plaintiff denies this allegation completely.

(3) Secondly, every litigant is required to support their allegations with facts in Motions. It is
both improper process and absurd to expect a litigant to not have to comply with that legal
standard simply because “they didn’t have time”.

(4) Despite the time constratnts on her very busy schedule, the Plaintiff has been required to
meet every legal standard required to participate in this case, and the Defendant and his
counsel are not entitled to special treatment to not have to support their allegations with

facts.

(L) Defendant Moon’s Motion lacking accurate facts

6 of 16
9.10.21
Plaintiff's Response to Defendant’s Motions
Fe -  — 7 rn oe

Case 2:20-cv-00014-JPJ-PMS Document 68 Filed 09/13/21 Page 7of16 Pageid#: 425

SUOIO|N] SJUBPUSJaGg 0} asuodsay Ss yNUIeTY
Te’Or'6
OT Jos

“OSBD SIU} WI ONSSI Ue
1,UST SIU] ‘sIBdA MOJ ISP] OY] JOAO SUIAOICWI S][OS SUM [eso] S JFHUIE]g 9Y} IAA “YUsnous Ieajo
jou sem jule|dwoD ay} ssnedeq si ppoydn syeadde Jo ymos ayy, “((S861 NO mb) LLZI “PLZL PZ J
SLL ‘uojdunpy fo 1D “a napnvag Sunonb) (0661 IO wh) IGE “LEE PTA 106 “Satay 20g fo idacq
‘A dafjagf{) ,{WIY) PARIUN O} SLJOJJS pojJe0U0d JsOUI Oy) SULAJOpP SUMIe[D JURSEARXO JO OINOSqO,

9ZIUSODAI 0} parmbal jou st yN09,, @ yey} poyeis ‘p aded “G1/pZ/TO Jo uotwidgo ,souor opne (+)

“(oxh “(z# eyDop) wieydu0D) o¢z UoNDag YD Jepun sunuUT
Jou SI UOOW Wepuajeq yy) Suyensuowep ydessesed sstouocs pue esp B 9j0IM ‘]Iey NOW

pure ‘Ayresyo ‘oosg jure gd se “oseo si) UI ONssi ue JOU SI WYL ‘OFT UONISS YCD Jepun ounwut
}OU Sem LOOPY JUepusjeq Ayam SuyeNsuowep Juauleyejs as1ouo0d pueB see[d B yUTe|dUIOD Jay ul

SPNJOUL Ou Pip OOS JyMUure[g Jey} SIseq Sy] UO AyaTOS sem POSSTUISIp Sem Jeu] Jeadde puosas sy] (¢)

“CAT Noe si YOTYM VSL SI] O} JUBAD[SIII Oe STBSSTUIsIp asoyy dn Suisuriq josunos $ juepUsyaq] OS

“GAIL JOj 039M LOOPY Enysor jsulese 09S JynuTE]g Aq popy saseo (Z) omy snoraald ayy yo auON (Z)

"PASSIDISIP SJaM S9Sed ssOU] AYM Oj SB SIOJOR] U90MIOQ YSINsuysip sydessesed ssoyy Jo JOWION
‘{puog jeeddy ue ssmbey 01 uonoyy Jo zi, pue ‘oully, Jo uoisuojxq Joj UOMO] Jo z\L) passnusip
Sulaq s}msme] Joud s.yoog PyUIETg noge syuowsje1s Suidasms oyeu puog jeoddy ue amnboy

0} UOYOW] Sly puke JUSWINIOG] B 9IL,J 0} SWI JO UOIsUa}XY UL IO} UONOPY $,WOOW] JUEpUazaq (1)

$10}IVJ YSINSUT}SIP 07 SIF WOTVOJA] $ ,WOOTA JUEPUIZIG (I)

‘O€Z VO Jepun sunwiuit

SEM LOO] enYysor Fi yureTdwoD Joy ur payers Ajoyenbope yoos Juureyg jou Jo JayyoyM

(q) pue (1ojoe ajRIs B s¥) UONRIOIA JuOWIpUSUTY Pp (2) ‘alam Noss Fnurelg Aq poyesdde
suoiiod oy], ‘soseo passiusip Aysnotaoid 7 jo woysod e poyeedde Ajuo yuureyg ayy (Z)

(zi) . Af|[ngsssoonsun ‘poyeodde Ajsnotaoid Jyyuteyg ati, wy)

JUSUINIOC] O]JJ OF SWI, JO UOISUSIXY JOJ UOYOY] SIY UL poyeys ‘osunos Aq ‘UOC JUepUaeq (1)
Case 2:20-cv-00014-JPJ-PMS Document 68 Filed 09/13/21 Page 8 of16 Pageid#: 426

(R) Prior dismissals irrelevant to this case

(1) There is no 4" Amendment violation brought up in this case.

(2) Further, the Plaintiff has clearly demonstrated in her Complaint that Joshua Moon 1s not
qualified for immunity under CDA Section 230 ((docket #2), 776)). So there is no way for the

appeal’s court to dismiss upon this issue.

(S) Plaintiff has overcome pleading deficiencies

(1) With the Plaintiffs legal writing skills improving over the last few years, deficiencies in prior
Complaints which led to the appeal’s court ruling that the writing was too vague, have not been an

7 tc

issue here. That is why Judge Jones’ “after reviewing the record” Ordered a Default on the well
written Complaint (docket #2), and that the Order of August 31, 2021 is void of any indication that

the Complaint is vague or obscure.

(T) Plaintiff has overcome CDA Section 230 immunity issue that resulted in her previous
lawsuit being dismissed

(1) The Plaintiff has clearly demonstrated in her Complaint that Joshua Moon is not qualified for
immunity under CDA Section 230 ((docket #2), 976)). Therefore, there is no way for the appeal’s

court to dismiss upon this issue, which is the reason it was previously dismissed.

(U) Refusal of Supreme Court to grant her Petition irrelevant

(1) Defendant’s Counsel brings up the fact that the Supreme Court did not grant her Petitions in
prior cases. The Supreme Court only grants about 1% of cases and they do not grant or deny on
the basis of merit, they grant or deny on the basis of time and ability to handle caseload. The
website of the Supreme Court states that they cannot cure every social injustice, because they just,

don’t have the time.

(V) Refusal of Supreme Court to grant her Petition not a ruling in Defendant Moon’s favor

(1) Defendant Moon did not receive a ruling in his favor from the Supreme Court, the petition was

simply denied.

(W) Rule 54 does not entitle Defendant for another claim for Attorney’s Fees

(1) Rule 54 states that a claim can be brought “before the entry of judgment”. That time has already

passed. Defendant is not entitled to a new motion asking for attorney’s fees again.
8 of 16
9.10.21
Plaintiff's Response to Defendant’s Motions
Case 2:20-cv-00014-JPJ-PMS Document 68 Filed 09/13/21 Page 9of16 Pageid#: 427

(X) No evidence that Defendant Moon pays his attorney’s fees

(1) Defendant Moon has presented no evidence whatsoever that he even has paid attorney’s fees.
As mentioned in prior pleadings (docket #41)!, the Plaintiff has adequately conveyed that
Defendant Moon ran a fundraising campaign for his business in order to pay for his attorney fees

by his subscribers.

(2) Defendant Moon has presented no evidence whatsoever to demonstrate that fees were paid

from his bank account to an attorney.

VI. DEFENDANT MOON LACKS FACTS TO COMPLY WITH THE LEGAL
STANDARD OF “EXCUSABLE NEGLECT”

A Memorandum of Law citing the legal standard for requesting an extension of time is attached

to thts Response.

(N) Defendant Moon’s disappearance not “good cause”

(1) Defendant Moon has frivolous reasons for requesting an extension of time.

(2) Defendant Moon, by counsel, claims that his client is difficult to reach. However, Joshua
Moon posted online, on KiwiFarms.net, on August 31, 2021 his thoughts about the Order
and Judgment of August 31, 2021. Then suddenly after filing her Notice of Appeal, the
link disappeared. Joshua Moon had notice and knowledge that the Order and Judgment was
entered. He has a personal responsibility to contact his attorney.

(3) The Plaintiff has had to multi-task and juggle all of her personal responsibilities and meet
deadlines imposed on her by this court, time and again, which has held her strictly to the

rules at every turn, and Defendant Moon is not entitled to special treatment.

 

1 page 5, bullet III (e), footnote 13 cites the exact website URLs where Joshua Moon has publicly
announced his fundraising campaign for attorney’s fees
9 of 16
9.10.21
Plaintiff's Response to Defendant’s Motions
Case 2:20-cv-00014-JPJ-PMS Document 68 Filed 09/13/21 Page 100f16 Pageid#: 428

(O) Defendant Moon’s counsel has failed to demonstrate good cause for an extension of
time

(1) Good cause for an extension of time is illness, death of a loved one, a natural disaster,
hospitalization, and the like. Vacation, incompetence, laziness or discomfort with the
situation are not valid reasons for extensions of time. Defendant Moon’s counsel has
presented no case law supporting “vacation” or “inability to reach one’s client” as good

cause for an extension of time.

(P) Defendant Moon’s counsel seeking special treatment

(1) Once again, just as Defendant Moon, wants to bend the rules for extra time to file pleadings
(docket #32, #45) for frivolous reasons like wanting to go on vacation, which was the
frivolous reason he stated in his prior Motions. Once again, Defendant Moon, by counsel,
has no valid reason for asking for an extension of time. He has pointed to no circumstance
beyond his control like an illness, death, or natural disaster for seeking an extension of
time.

(2) Motions for an extension of time are only permissible for “excusable neglect” (Lujan v.
National Wildlife Federation, 497 US 871 Supreme Court (1990). The Defendant has
pointed to absolutely no factual reason demonstrating “excusable neglect”.

(3) “Equitable tolling is appropriate when, but only when, ‘extraordinary circumstances
beyond [the petitioner’s] control prevented him from complying with the statutory time
limit” (Rouse v. Lee, 339 F. 3d. 238 Court of Appeals 4" Circuit (2003)) citing Spencer v
Sutton, 239 F. 3d. 626, 630 (4" Circuit, 2001). Here the Defendant, by counsel, has
demonstrated no facts, showing that his need for more time was for “extraordinary

circumstances”.

10 of 16
9.10.21
Plaintiff's Response to Defendant’s Motions
ST

Case 2:20-cv-00014-JPJ-PMS Document 68 Filed 09/13/21 Page 110f16 Pageid#: 429

SUCIJO//| S,JUBDUalag OF asucdsay s,UnUIE[|
TZ OT'6
9T JO TT
uorssaidurt ay} ‘Aaauod of S4ayjo jttutad 10 KOAUOD sou “IaIAO Io ‘aspn{ sy) Jo sysassyur oyeaud ay
aoUBApR 0} soNFo [eIpnfay} Jo osysold oy} pus] Jayyieu pynoys espn v,, -yeyy sesmbos jonpuod jo
gpo7) yetoipne ayy, Jo (g)z UoURSD ‘jeSoTI s} UONeSNT Sump Jue], & SuIssesey Souls “oNQUN sem

JULIE] OY} PTO} pey ¢ s0q UYyos yeyas Jey} Ausp 0} Ajnp yerorprl w pey souos ‘g somes ospny (¢)

‘(09# NOP “A
VQIYXE ‘O9# JOOP “W TGIYXA) SPOLAING JeID0g Jo juouEded AUN ost JFMUIe |g YIM oy}eS0}
palidsuoo prey sauor ‘g soles oSpNe¢ JY) JINUIeL_ IY} SUTJOI ¢ 30q UYOS JUepuajoq Wo syiquyxa
poayseye osye syg ‘senssi jeuonIppe (Z) omy dn yYSnolq Noss JIMUIE]g osndeyY O} UOTOPY 9} UY (Z)

‘stiq Japued uodn paseq pur ‘syanfuodn paseq ‘pauoysonb aq A7qouospad pynos
Ayyersedut s espn ay} yor. ur shem oy] pourpno Adal Joyyiny pue [esnded Sm, ‘(O9$ 9yOOp “gc#
JOXOOp) 1Z0Z ‘Tt York wo ‘Ajdoxr SunJoddns pure ‘asnooy 0} uOMOY] & pay! JyMUIe[_ yy, *,,”"-*Ayed
@ Sumuaou0s sorpnfeid Jo seiq [euosiad & sey oy usyAK,, JJaswy Ayrjenbsip jjeys sspnle ([)(q)esp
Jopuy) (peppe siseyduie) , peuonsonb oq Ajqeuosvor yyStu Ayyenredwi smy yoryM ul Surpsso0id
Aue ut yjosury Ajienbsip yoys soyeys poyuy oy) Jo ayensisew Jo spn ‘oonsnf Auy,, :pauonsanb
oq Ayqeuoster JYSIU Ayensedunt usy Cropopunt St Tesnoal “¢op§ ASN gz MB] JeJ9pay 0} Juensind
‘JOASMOFT “[ZOZ ‘OE IsNSNy uo ywouspnye pue JopiO ue Ul polojue souor ‘gq somes oepne (T)

Jpsuny assnsay 0} A4jng ,souor ospng (x)

MO]9qG Poye}s soNssl pues sMey ‘sIsEq
34) yidap ut surpno Aqiny [pm yeoddy Joy pure 404 yeaddy s9y Jo s]us]U0d ay] [eaAaI 0} payesi[qo
AT[eSa] USA JOU SI OYs se ‘aseNsuL] ss1IOU0D UI USA ‘eaddy uo sonsst Jo Ajuatd ose oJ0Y] Jey)

aTesUOWEp [JIM JJHUIETg oy) ‘sIySuU [euonnNsuos Joy yaj}0I1d 0} Joplo Ul “Suspunjsyjtajon

‘ureyg sy) Woy sty) puewop 0} jasunos s JuepudJaq JOJ ME] UI SISeq jou ST NOY],
‘yeaddy 110y} Ul oq [JIM JeYM Jo Jouq B OJ yuRToddy oj yse 0} T4BU [esa] ev sey ospnl Jo AoWIOYe
ON ‘[PA2] HNOS [el] 9Y} We SoNsst eal pue yeinpasojd Jo jUezZUTOS JOU Si jasUNOD s jJURPUDJOC

sy} asneoeq ysnf jeodde 0} YSU I9Yy PUdJOP O} PIdU JOU SaOp JJNUTE]Y SY) Jey] SUIBIAL JORJ OY],

TWddd¥ JO SHNSSI TA
 

Case 2:20-cv-00014-JPJ-PMS Document 68 Filed 09/13/21 Page 12o0f16 Pageid#: 430

that they are in a special position to influence the judge. ...” (emphasis added). John Doe 3 was
permitted to convey that certain Defendants “are in a special position to influence the judge”. This

portion of the Motion to Recuse was not addressed.

(4) The third issue raised in the Motion to Recuse was whether or not there is a conflict of interest
in the case because of a Freemason membership shared by Counsel Hardin and Judge Jones. Canon
2(B) of The Judicial Code of Conduct requires that “A judge should not allow family, social,
political, financial or other relationships to influence judicial conduct or judgment.“. He also had
a judicial duty to deny or admit that there is a conflict of interest between Defendant’s counsel,
Mr. Hardin and himself, due to Freemason lodge connections. This portion of the Motion to Recuse

was not addressed.

(5) Even these two additional issues aside, Judge James P. Jones had a judicial duty to step down
from the case and recuse himself because the Plaintiff clearly demonstrated a reasonable question

of his impartiality.

(Z) Correction of bias

(1) The 4 main factual issues brought up in Plaintiff Scott’s Motion to Recuse were: (a) not
applying rules of service properly (6) not applying the legal standard of constructive notice
properly toward the Defendant and (c) refusing discovery for the Plaintiff after permitting it, with

no explanation of law to support a denial after permitting it.

(2) After the Motion to Recuse was filed, Judge Jones’ then ruled on the case. His making an
Opinion on the case demonstrates that he decided and upheld that service was valid. Even if this
can be construed as a correction of Judge Jones’ bias toward the Plaintiff, and certainly, anyone
should be permitted opportunity to correct themselves, the Order and Judgment then resurfaced

his bias once again with an abuse of discretion.

(AA) Abuse of Discretion by Judge Jones in Order and Judgment dated August 31, 2021
(1) Judge James P. Jones’ Order and Judgment dated August 31, 2021 which resulted in a’
dismissal is an abuse of discretion for ruling on a case without permitting a hearing for the

Plaintiff to present testimony and evidentiary facts. This abuse of discretion appears to be

12 of 16
9.10.21
Plaintiff's Response to Defendant’s Motions
Case 2:20-cv-00014-JPJ-PMS Document 68 Filed 09/13/21 Page 13 0f16 Pageid#: 431

tied to the Plaintiff's Motion to Recuse. A judge has exercised an abuse of discretion when

his (or her) decision is not based on law, is arbitrary, based on bias or is unconscionable.

(BB) Procedural Issues on Appeal

(a) The appeals court should take note of the fact that Judge Jones negligently or intentionally
sabotaged the Plaintiff's ability to serve John Does 1-3 and Jane Doe 2 because he did not
respond to Plaintiff Scott’s request for immediate discovery in her Complaint (docket #2)
in order to serve John Does 1-3 and Jane Doe 1 in a timely manner

(b) In his Order and Judgment, Judge Jones dismissed the Plaintiff's case of IED while
weighing only the malicious CPS call as the reason for TED. His Order and Judgment
completely omits all other facts in paragraphs [65-80 describing actions by Defendant
Joshua Moon, Defendants John Does 1-3 and Jane Does 1 which led Plaintiff Scott to file
a case of TED. Judge Jones’ neglected to address these paragraphs.

{c) Civilized society does not tolerate malicious CPS calls, so much so that it is a crime. It is
unconscionable that a judge would dismiss with indifference a crime.

(d) Civilized society does not tolerate social abuse through internet posting. The Plaintiff has
plenty of evidentiary facts to present in a hearing to demonstrate that civilized society does
not tolerate the type of content on KiwiFarms.net.

(e) Judge Jones’ decision to rule on the merits of the Complaint (docket #2) uphold that the
Default entered on November 16, 2020 was valid (docket #19,20). This would then entitle
the Plaintiff to a hearing. The Plaintiff was not even heard in hearing to present evidentiary
facts and testimony, as previously ordered in the Default Order (docket #19). Both the
Federal Rules of Civil Procedure and the Judicial Code of Conduct require a fair
opportunity for the Plaintiff to be heard. This ruling upon the merits of the Complaint
without a hearing is a demonstration of bias against the Plaintiff, as well as a decision
outside the confines of law and the Federal Rules of Civil Procedure.

(f) In deciding to mle upon the ments of Plaintiff Scott’s Complaint, Judge Jones
demonstrated that he upheld that service was valid, and that the Default was therefor, valid.
This raises the issue of why the Plaintiff was then arbitrarily denied the opportunity to serve

discovery requests for Joshua Moon.

13 of 16
9.10.21
Plaintiff's Response to Defendant's Motions
\

Case 2:20-cv-00014-JPJ-PMS Document 68 Filed 09/13/21 Page 140f16 Pageid#: 432

(g) Dismissal “with prejudice” by Judge Jones’ is a denial of the Plaintiff's Constitutional
rights to file. The Plaintiff still maintains a Constitutional right to access to the courts,
including, but not limited to a right to file an Appropriation case, as the statute of limitations
has not expired. There is no legal basis for denying the Plaintiff's right to file.

(h) Without citing a single fact, Judge Jones’ Order arbitrarily labeled the Plaintiff's filings as
“meritless”. The legal standard for federal courts is that a Plaintiff's pleadings and facts
should be accepted as true on their face, therefore the Plaintiffs Complaints cannot be said
to be “meritless”. “In evaluating a complaint, the court accepts as true all well-pled facts
and construes those facts in the light most favorable to the Plaintiff’ (Nemet Chevrolet,
Lid. V ConsumerAffairs.com, Inc., 591 ¥ 3d 250, 255 (4 Cir. 2009)).

(i) The omission of a paragraph in prior lawsuits demonstrating that Defendant Moon 1s not
immune under CDA Section 230 does not make a pleading “meritless”.

(j) Without citing a single fact, the Order of August 31, 2021 arbitrarily labeled the Plaintiff’ s
filings as “repetitive”. This is arbitrary decision making, therefore an abuse of discretion.
It’s not even factual in the slightest bit. The Plaintiff filed for Defamation, False/Negative
Light, and 4" Amendment violations in former suits. It had nothing to do with TED.
Further, Judge Jones’ neglected to incorporate a fact stated in paragraph ({)68 of the
Plaintiff s Complaint (docket #2): that the information on KiwiFarms.net evolved. Clearly
and obviously, if information on a website aimed at causing an injury toward the Plaintiff
evolves, so to will be the action that the Plaintiff takes, including, but not limited to filing
lawsuits.

(k) The Order of August 31, 2021 states that the Plaintiff is “speculating” that Defendant Moon
contributed to the malicious CPS call when the paragraphs numbered 65 to 80 in Plaintiff's
Complaint say otherwise, and lay out the factual basis for stating that Joshua Moon
contributed to the malicious CPS call. The judge (James P. Jones) ignored those facts.

(1) The Order of August 31, 2021 did not address the constitutional violations by Defendant
Moon addressed in other parts of the Plaintiff's Complaint.

14 of 16
9.10.21
Plaintiffs Response to Defendant’s Motions
 

Case 2:20-cv-00014-JPJ-PMS Document 68 Filed 09/13/21 Page 150f16 Pageid#: 433

(CC) Contents of Plaintiff's Appeal

(1) As demonstrated above, there are plenty of issues to appeal. All of these issues presented

here will be duly noted in Plaintiff Scott’s Appeal.

VI. NO LEGAL BASIS FOR REQUIRING AN APPEAL BOND

(1) There is no legal basis for retroactively removing a prior granted petition to proceed in
forma pauperis. The Defendant, by counsel, has cited no case law supporting his
conclusion that a district court can retroactively deny a petition to proceed in forma
pauperis.

(2) Having been granted a petition to proceed in forma pauperis (docket #1, docket #3), the
Plaintiff is granted by Federal Law the absolute right to proceed without paying an appeal
bond.

WHEREFORE, because the Defendant’s Motion for an Extension of Time to File
Document and his Motion to Require an Appeal bond have absolutely ve basis in law, both

Motions should be denied and dismissed.

SIGNED,

Mélinda Scott, pro-se
PO BOX 1133-2014PMB87
Richmond, VA 23218
mscottw@gmu.edu
540-692-2342
15 of 16

9.10.21
Plaintiff's Response to Defendant’s Motions
Case 2:20-cv-00014-JPJ-PMS Document 68 Filed 09/13/21 Page 16o0f16 Pageid#: 434

CERTIFICATE OF SERVICE

I hereby certify that I have both mailed a copy of this REPLY to the Defendant, by counsel, to
Matthew D. Hardin, VSB #87482 1725 I he NW, Suite 300 Washington, DC 20006 and at
matthewdhardin@gmail.com on this fo OU aay of SEPT. 2021.

lib Leigh.
a

Melinda Scott, pro-se

PO BOX 1133-2014PMB87
Richmond, VA 23218
mscottw@gmu.edu
540-692-2342

16 of 16
9.10.21
Plaintiffs Response to Defendant’s Motions
